Order entered January 14, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-20-00028-CV

                        IN RE DRYDEN COMPANY, Relator

               Original Proceeding from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-19-04714

                                      ORDER
                  Before Justices Schenck, Partida-Kipness, and Nowell

      Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus.


                                                 /s/   DAVID J. SCHENCK
                                                       JUSTICE